DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US 2009/0223940 A1), in view of Karhinen (EP 1 514 634 A1).
Regarding claim 1, Hosoya discloses a method of attaching a contact element (1) to a conductor plate (4, 20) (Fig. 3; par. 0044), comprising: welding the contact element to a conductive path (2) of the conductor plate in a surface-mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element only in a fused region (Figs. 3 and 4A; pars. 0044 and 0048-0049: material is only melted in region where laser beam “LB” is applied, i.e. plurality of welding areas (3), in the Y-direction); the fused region has a width smaller than a width of the contact element by a factor of ten or more (Figs. 4A-4B: width of fused region is measured in the X-direction, wherein each of welding areas (3) is aligned and has a same width, equal to one diameter of the welding areas (3), thus the width of the fused region is one diameter of (3); width of contact plate (1) is measured in the Y-direction, and is at least greater than ten times the width of the fused region, because the width of the contact plate is greater than ten diameters (fig. 4B) of the welding areas (3), which fit within the width of the 
    PNG
    media_image1.png
    584
    602
    media_image1.png
    Greyscale
contact plate) (pars. 0049-0052), the fused region appears to have a radius that is less than or equal to three times a width of the laser beam (Figs. 4A and 4B: less than three times the width, because it is equal to the width of the beam, measured in the X-direction). Hosoya, however, does not explicitly disclose that the fused region has a radius at a surface of the contact element that is less than or equal to three times a width of the laser beam.
Karhinen teaches that it is well known to perform a closely related method of attaching a contact element (4) to a conductor plate (2) (Title; Abstract; Fig. 2; par. 0013), comprising: welding the contact element to the conductor plate in a surface-mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element only in a fused region (par. 0026); wherein the fused region has a radius (1-5 mm) at a surface of the contact element that is less than or equal to three times a width (1-5 mm) of the laser beam (the fused region radius is exactly the same as the width of the laser beam: par. 0026). 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the preferred beam width and fused region radius relationship of Karhinen. PHOSITA would have realized that a minimum possible laser intensity would be preferable in order to predictably and advantageously reduce overheating of and associated damage to the contact element and conductor plate. Only the minimum necessary laser input being used thus enables welding without deleterious effects on the product, and thus predictably decreases manufacturing costs due to excessive laser energy use and rework of the product due to unwanted melting, or fusion of portions not desired to be welded. Moreover, there is no indication of any surprising results or of any special steps devised to simply use the known method of Hosoya with the old and well-known beam and fusion area widths from Karhinen. Indeed, as disclosed in the instant specification, there is no apparent criticality to the ratio at all, as it is simply recited as a relationship which “may” be used. Accordingly, PHOSITA would have known that such an expedient from Karhinen could readily be used in the method of Hosoya with reasonable expectations of success.
Regarding claim 3, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the contact element (1) is welded onto a surface of the conductive path (Fig. 3; pars. 0048-0050).
Regarding claim 13, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that a ratio of a thickness of the conductive path (2) to a thickness of the contact element (1) is at least 0.3 (par. 0054: final sentence, element 1 and 2 having thickness of 200 micrometer).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Karhinen, further in view of Watanabe (US 2007/0199926)
Regarding claim 2, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hosoya, however, does not apparently teach that the contact element is pin shaped.
Watanabe teaches that it is well known to perform a related method including attaching a contact element (2) to a conductor plate (4; Fig. 2), comprising: welding the contact element (2) to a conductive path (5; Fig. 2) of the conductor plate (4) in a surface- mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element (2) only in a fused region (12; Fig. 6), the fused region (12) has a width smaller than a width of the contact element (2; see Fig. 6); wherein the contact element is pin shaped (Fig. 1-2).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hosoya to incorporate the preferred shape of the product to be worked upon of Watanabe. There is no indication in the instant application that there is any criticality to this limitation with respect to the claimed method, or that any special steps were devised or any surprising results came from simply selecting an old and well-known shape of the product contact element. PHOSITA would have realized that the method of claim 1 would be the same if performed on a plate or a disc or a pin, and that doing so would provide a reasonable expectation of success without any need to modify that method.
Regarding claim 10, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hosoya, however, does not apparently teach that the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another.
Watanabe teaches that it is well known to perform the related method detailed above; wherein the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another (Figs. 1-2).
Please refer to claim 2 regarding the rationale for combination of references.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Karhinen, further in view of Theppakuttai (US 2008/0308536).
Regarding claim 4, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hosoya, however, does not apparently teach that the laser beam is pulsed in the welding step.
Theppakuttai teaches that it is well known to perform a related method (Title; Abstract) wherein the laser beam is pulsed in the welding step (Fig. 5; pars. 0016 and 0019).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the current invention of Hosoya to incorporate the pulsed laser beam application of Theppakuttai. PHOSITA would have known that pulsed laser application was commonly used at the time of filing, and predictably decreases overheating and damaging of sensitive electronic workpieces. Moreover, there is no indication in the instant application that any surprising results came from using the known expedient of a pulsed laser for welding from Theppakuttai with the old method of Hosoya, nor is there evidence that any special steps were devised or required for this off-the-shelf substitution. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Karhinen, further in view of Kawamura (US 2015/0126078)
Regarding claim 5, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hosoya, however, does not apparently teach that the laser beam is guided along a spiral path on a surface of the contact element in the welding step.
Kawamura teaches that it is well known to perform a related method, wherein the laser beam is guided along a spiral path on a surface of the contact element in the welding step (pars. 0034, 0052, 0200 and 0614).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hosoya to incorporate the spiral welding path of Kawamura. As can be seen in the figures of Hosoya the welding areas are tapered downward away from the laser beam application location. PHOSITA would have realized that such a tapered weld can be easily, and repeatably achieved by employing the spiral beam pattern of Kawamura. This would have predictably decreased delamination or overheating and damage due to inconsistent welds.
Regarding claim 9, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the plate has a thickness of 200 micrometer (par. 0054; and it is evident that the laser focal point is very fine as seen at the bottom of the welds). The modified Hosoya, however, does not apparently teach that the laser beam is focused on a focusing region which is smaller than one-tenth of a thickness of the contact element
Kawamura teaches that it is well known to perform a related method including a laser focus with a spot diameter of 20 micrometer (par. 0614).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hosoya to incorporate the preferred laser beam focus diameter as compared to a thickness of the contact element of Kawamura. There is no indication of any criticality to this limitation in the instant disclosure and in fact no evidence that any special steps were devised or any surprising results came from simply selecting preferred size ratios. This would have been a routine matter for PHOSITA at the time of filing and would have been done with a reasonable expectation of success without any need for experimentation.
 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Karhinen, further in view of Kwoka (US 2002/0029473)
Regarding claims 11 and 12, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the contact element is a flat plate (Fig. 1A; pars. 0011, 0044). The modified Hosoya, however, does not apparently teach flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step (claim 11); and the end of the contact element is stamped or rolled in the flattening step (claim 12).
Kwoka teaches that it is well known to perform a related method, including flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step; and the end of the contact element is stamped or rolled in the flattening step (par. 0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hosoya to incorporate the forming of a flat plate by stamping or rolling to form a flattened lead of an electronic device. As demonstrated in Kwoka, flattening may be accomplished by rolling stamping, peening, coining, forging or other suitable and obvious flattening expedients. PHOSITA would have realized that the contact of Hosoya would have been flattened by the known methods and would have done so to ensure more accurate alignment and welding connection for a predictably reliable product.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Karhinen, further in view of Chow (US 2016/0021747 A1).
Regarding claim 19, Hosoya in view of Karhinen teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hosoya, however, does not apparently teach that the end of the contact element is a circular disc.
Chow teaches that it is well known to perform a related method (Title; Abstract) wherein the end of the contact element (24) is a circular disc (Figs. 2-3; pars. 0017-0020).
Please refer to the rationale for combination with respect to claim 2, above, as the reason for combination of references is the same, and there is no apparent criticality to this limitation or evidence that it effects any change in the performance of the claimed method.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the newly amended claim language has been argued by the Applicant as not being disclosed by Hosoya, however, Hosoya is not relied upon to teach that limitation. Please refer to the 103 rejection of at least claim 1, above. Karhinen has been used to clearly demonstrate that the argued limitation was obvious at the time of filing. 
The remaining arguments with respect to the 103 rejections are not directed to the actually applied prior art rejections, but instead generally allege that the secondary references do not cure the purported deficiencies of Hosoya with regard to the previously argued limitation about the width of the fused region being less than or equal to the diameter of the laser beam. Respectfully, neither Hosoya nor those other secondary references were relied upon for such teaching and therefore the argument is moot and is not compelling. Karhinen teaches the argued limitation, and has been shown to be obvious to combine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Gagliano (US 3, 610,874) is held to be of particular relevance to the newly amended claim limitation. Gagliano discloses that it is well known to use a laser beam having a diameter of 20 mils to fuse a region having a diameter of 22 mils (fig. 2; col. 2, lines 47-63). Thus, in Gagliano, the “fused region has a radius at a surface of the contact element that is less than or equal to three times a width of the laser beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        09/27/2022